Name: Commission Regulation (EEC) No 2361/76 of 29 September 1976 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|31976R2361Commission Regulation (EEC) No 2361/76 of 29 September 1976 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agencies Official Journal L 267 , 30/09/1976 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 7 P. 0190 Greek special edition: Chapter 03 Volume 16 P. 0125 Swedish special edition: Chapter 3 Volume 7 P. 0190 Spanish special edition: Chapter 03 Volume 11 P. 0044 Portuguese special edition Chapter 03 Volume 11 P. 0044 COMMISSION REGULATION (EEC) No 2361/76 of 29 September 1976 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by the Act of Accession (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down detailed rules for verifying the use and/or destination of products from intervention (3), as amended by Regulation (EEC) No 2054/76 (4), repeals certain provisions of Commission Regulation (EEC) No 3389/73 of 13 December 1973 laying down the procedure and conditions for the sale of tobacco held by intervention agencies (5), as amended by Regulation (EEC) No 1344/75 (6); Whereas the provisions of Regulation (EEC) No 3389/73 should be adopted to the common detailed rules; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3389/73 is amended as follows: 1. Article 7 is amended to read as follows: "The security referred to in Article 5 may be released only if: (a) the tender was not validly submitted; (b) the tender was unsuccessful; (c) the successful tenderer has paid the price at which the contract was awarded, and, in the case of an invitation to tender for export, has furnished proof in accordance with Article 12 of Regulation (EEC) No 1687/76." 2. Article 8 (4) is amended to read as follows: "4. In the case of sales by public auction for the purpose of exportation, the purchaser shall give security for export in accordance with Article 5 (1)." Article 2 This Regulation shall enter into force on 1 October 1976. However, products removed from intervention stocks before 1 October 1976 shall remain subject to the provisions applicable before that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 94, 28.4.1970, p. 1. (2)OJ No L 73, 27.3.1972, p. 5. (3)OJ No L 190, 14.7.1976, p. 1. (4)OJ No L 228, 20.8.1976, p. 17. (5)OJ No L 345, 15.12.1973, p. 47. (6)OJ No L 137, 28.5.1975, p. 20.